DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Species A, figure 5, claims 1-11, 13, 18-22, 28 are allowable. The restriction requirement as set forth in the Office action mailed on January 28, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12, 14-17, 23-27, and 29-30 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020 was considered by the examiner.
Examiner requires that all foreign office actions, and disclosed art, related to the current Applicant be submitted in the file wrapper. This requirement is under 37 CFR 1.105.

Drawings
Examiner withdraws the drawing objections based upon Applicant’s amendment to the specification and submission of new figures 9-10.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
At least claims 1, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 13 of copending Application No. 16/285,837 (PGPub 2019/0318999 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims if the copending application are broad enough to read upon at least claim 1of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 2007/0057373 A1) (“Okumura”), in view of Hayashi et al. (JP 2016/197706 A) (“Hayashi”) (by means of US 2017/0278774 A1 as the English translation of the JP reference).
	Regarding claim 30, Okumura teaches at least in figures 1-2:
	a first conductive plate (3); 
a plurality of semiconductor chips (1 and 2, where claim 5 allows for a plurality of semiconductor chips/parts) disposed on the first conductive plate; and 
a first external connection terminal (3b) connected to the first conductive plate 3), 
wherein the plurality of semiconductor chips comprises a first semiconductor chip,
 a second semiconductor chip, and a third semiconductor chip (per claim 5 the device can a semiconductor element comprises a plurality of semiconductor parts. This means the there can be a plurality of semiconductor chips, or parts, or dies), 

    PNG
    media_image1.png
    489
    1256
    media_image1.png
    Greyscale


Okumura does not teach:


The combination of Hayashi in at least in figures 25-26, and Okumura in at least figures 1-2 teach as shown in Examiner’s annotated figure 1 of Okumura:
the first conductive plate (Okumura 3) comprises an aperture (Hayashi 37) located between the portion of the first conductive plate (Okumura 3) where the first external connection terminal (Okumura 3b) is connected and a portion of the first conductive plate (Okumura 3) where the second semiconductor chip (Okumura 2) is connected.

    PNG
    media_image2.png
    489
    670
    media_image2.png
    Greyscale


	

Potentially Allowable Subject Matter
If a terminal disclaimer is filed claims 1-29 would be allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach the amendment to claim 1, in that the prior art does not teach the relationship between the chips and the aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822